DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 12, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theivanayagam et al, US 2019/0085206.
Theivanayagam et al teach a chemical mechanical polishing composition comprising up to 1% hydrogen peroxide, up to 2% colloidal silica having a particle diameter of 20-23 nm, surfactant, KOH and the balance water wherein the pH is from 7.5 to 9 (claim 7).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-5, 8, 12, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al, US 2018/0251658.
Wang et al teach a chemical mechanical polishing composition comprising up to 1% hydrogen peroxide, up to 3% colloidal silica having a particle diameter of 25-50 nm, surfactant, and the balance water wherein the pH is from 7 to 9 (claims 1 and 3).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-5, 7, 8, 10, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siddiqui et al, US 2011/0165777.
Siddiqui et al teach a chemical mechanical polishing composition comprising 3% hydrogen peroxide, 5% deionized colloidal silica having a particle diameter of 55-80 nm (¶61), surfactant, KOH and the balance water wherein the pH is 10.4 (¶156, example 17).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.

Claims 1-5, 8, 10-12, and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Cote et al, US 2002/0066234.
Cote et al teach a chemical mechanical polishing composition comprising hydrogen peroxide, colloidal silica having a particle diameter of less than 400 nm (claim 11), sodium lauryl sulfate, and the balance water wherein the pH is as high as 7.5 (claim 27).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saie et al, US 2009/0078908.
Saie et al teach a polishing liquid comprising a quaternary ammonium cation, 16% colloidal silica with a particle size of 45 nm, hydrogen peroxide, and the balance water (¶148, example 1), wherein the composition may have a pH as high as 7 (see abstract) and so it would have been obvious for one of ordinary skill in the art to formulate example 1 above with a pH of 7 with confidence of forming an effective polishing composition.  Though a pH of seven is usually considered neutral, as a pH as low as 7 is claimed in present claims 8 and 12, the examiner maintains the polishing liquid of the reference may be at least as “alkaline” as the composition claimed. 

Claims 1-3, 5, 8, 10-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prosise et al, US 2012/0301522.
Prosise et al teach a tooth whitening composition comprising 1.5% fumed silica with a particle size of 12 nm, 6.25% hydrogen peroxide, sodium lauryl sulfate, and the balance water (¶66, example 1), wherein the composition may have a pH as high as 9 (¶59) and so it would have been obvious for one of ordinary skill in the art to formulate example 1 above with a pH above 7 with confidence of forming an effective tooth whitening composition.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761